UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 2, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52059 PGT, Inc. 1070 Technology Drive North Venice, FL 34275 Registrant’s telephone number: 941-480-1600 State of Incorporation IRS Employer Identification No. Delaware 20-0634715 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £* Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $0.01 par value –53,670,135 shares, as of May 3, 2011. * Registrant is not subject to the requirements of Rule 405 of Regulation S-T at this time. PGT, INC. TABLE OF CONTENTS Page Number Part I. Financial Information Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Statements of Operations 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 Part II. Other Information Item 1.Legal Proceedings 25 Item 1A.Risk Factors 25 Item 2.Unregistered Sales of Equity Securities and Use Of Proceeds 25 Item 3.Defaults Upon Senior Securities 25 Item 4.Removed and Reserved 25 Item 5.Other Information 25 Item 6.Exhibits 25 Table of Contents PART I — FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PGT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) Three Months Ended April 2, April 3, (unaudited) Net sales $ $ Cost of sales Gross margin Selling, general and administrative expenses Loss from operations ) ) Interest expense, net Other income ) ) Loss before income taxes ) ) Income tax benefit - - Net loss $ ) $ ) Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. -3- Table of Contents PGT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands except per share amounts) April 2, January 1, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Assets held for sale Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Deferred income taxes Current portion of long-term debt and capital lease obligations Total current liabilities Long-term debt and capital lease obligations 20 Deferred income taxes Other liabilities Total liabilities Commitments and contingencies (Note 11) - - Shareholders' equity: Preferred stock; par value $.01 per share; 10,000 shares authorized; none outstanding - - Common stock; par value $.01 per share; 200,000 shares authorized; 53,670 issued and 53,654 outstanding at April 2, 2011 and January 1, 2011 Additional paid-in-capital, net of treasury stock Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -4- Table of Contents PGT, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Three Months Ended April 2, April 3, (unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization Provision for allowances of doubtful accounts Amortization of deferred financing costs Stock-based compensation 98 Derivative financial instruments ) - Loss on disposal of assets 44 - Change in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets 28 ) Accounts payable, accrued and other liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property, plant and equipment ) ) Net change in margin account for derivative financial instruments ) - Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds from issuance of common stock - Payments of long-term debt - ) Payments of financing costs - ) Payments of capital leases ) ) Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -5- Table of Contents PGT, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements include the accounts of PGT, Inc. and its wholly-owned subsidiary (collectively the “Company”) after elimination of intercompany accounts and transactions. These statements have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and footnotes required by United States Generally Accepted Accounting Principles (“GAAP”) for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the interim period are not necessarily indicative of the results that may be expected for the remainder of the current year or for any future periods.Each of our Company’s fiscal quarters ended April 2, 2011 and April 3, 2010 consisted of 13 weeks. The condensed consolidated balance sheet as of January 1, 2011 is derived from the audited consolidated financial statements but does not include all disclosures required by GAAP. This condensed consolidated balance sheet as of January 1, 2011 and the unaudited condensed consolidated financial statements as of April 2, 2011, should be read in conjunction with the more detailed audited consolidated financial statements for the year ended January 1, 2011 included in the Company’s most recent annual report on Form10-K.Accounting policies used in the preparation of these unaudited condensed consolidated financial statements are consistent with the accounting policies described in the Notes to Consolidated Financial Statements included in the Company’s Form10-K. As of April 2, 2011, the entire $50 million of our term loan is classified as a current liability in the current portion of long-term debt and capital lease obligations within the accompanying condensed consolidated balance sheet since it is due on February 14, 2012, which is within one year.We are currently in the process of refinancing the loan and expect we will be successful, although no assurance can be made in that regard. Ifwe are unable to refinance our indebtedness on satisfactory terms, we may be required to dedicate a more substantial portion of our operating cash flows to our indebtedness, which may limit our flexibility in planning for, or reacting to, changes in our business or investing in our growth. NOTE 2.CONSOLIDATION AND RESTRUCTURINGS On December 3, 2010, we announced that our Salisbury, North Carolina operations would be transferred to Venice, Florida to consolidate our window and door production at our Florida plant.This consolidation is expected to be completed during the second quarter of 2011.As a result of this consolidation, we recorded consolidation charges of $2.6 million of which $2.1 million is classified within costs of goods sold and the remaining $0.5 million is classified within selling, general and administrative expenses in the accompanying condensed consolidated statement of operations for the three months ended April 2, 2011. The charges relate primarily to employee separation costs and moving expenses.The total charges recorded through April 2, 2011 for the consolidation are $4.7 million, of which $1.4 million and $1.8 million are unpaid as of April 2, 2011 and January 1, 2011, respectively, and are classified in accounts payable and accrued liabilities within the accompanying condensed consolidated balance sheet.The unpaid amounts as of April 2, 2011 are expected to be disbursed prior to the end of 2011. On September 24, 2009 and November 12, 2009,we announcedrestructurings based on the results of our continued analysis of target markets, internal structure, projected run-rate, and efficiency.The charges from these restructurings totaled $2.4 million, of which $0.2 million was unpaid as of April 3, 2010, and are classified within accounts payable and accrued liabilities in the accompanying condensed consolidated balance sheets. The unpaid amount as of April 3, 2010was disbursed in 2010. The following table provides information with respect to our accrual for consolidation and restructuring costs: -6- Table of Contents Beginning of Period Charged to Expense Disbursed in Cash End of Period (in thousands) Three months ended April 2, 2011: 2010 Consolidation $ $ $ ) $ Three months ended April 3, 2010: 2009 Restructurings $ $ - $ ) $ NOTE 3.WARRANTY Most of our manufactured products are sold with warranties. Warranty periods, which vary by product component, generally range from 1 to 10 years. However, the majority of the products sold have warranties on components which range from 1 to 3 years. The reserve for warranties is based on management’s assessment of the average cost per service call and the number of service calls expected to be incurred to satisfy warranty obligations on recorded net sales. The reserve is determined after assessing our warranty history and estimating our future warranty obligations. The following table provides information with respect to our warranty accrual: Beginning Charged to End of Accrued Warranty of Period Expense Adjustments Settlements Period (in thousands) Quarter ended April 2, 2011 $ $ $ ) $ ) $ Quarter ended April 3, 2010 $ $ $ ) $ ) $ NOTE 4.INVENTORIES Inventories consist principally of raw materials purchased for the manufacture of our products. We have limited finished goods inventory since all products are custom, made-to-order products and usually ship upon completion. Finished goods inventory costs include direct materials, direct labor, and overhead. All inventories are stated at the lower of cost (first-in, first-out method) or market value.Inventories consisted of the following at: April 2, January 1, (in thousands) Raw materials $ $ Work in progress Finished goods $ $ NOTE 5.STOCK COMPENSATION EXPENSE We record compensation expense over an award’s vesting period based on the award’s fair value at the date of grant.We recorded compensation expense for stock based awards of $0.6million for the first quarter of 2011 and less than$0.1 million for the first quarter of 2010.As of April 2, 2011, there was $2.7 million and less than $0.1 million oftotal unrecognized compensation cost related to non-vested stock option agreements and non-vested restricted share awards, respectively, including the repriced and exchanged options as described in Item 8, in footnote 17 under the titles “2010 Equity Exchange” and “2010 Issuer Tender Offer” in the Company’s Annual Report on Form 10-K for the year ended January 1, 2011, as filed on March 21, 2011.These costs are expected to be recognized in earnings on a straight-line basis over the weighted average remaining vesting period of 2.6 years. -7- Table of Contents New Issuances In February 2011, we issued 30,000 options to certain non-executive employees of the Company.On each of five anniversary dates beginning February 2012, 20% of these options will vest. These options have an exercise price of $2.31 based on the NASDAQ market price of the underlying common stock on the close of business on the day the options were granted. NOTE 6.2 On January 29, 2010, the Company filed Amendment No. 1 to the Registration Statement on Form S-1 filed on December 24, 2009 relating to a previously announced offering of rights to purchase 20,382,326 shares of the Company’s common stock with an aggregate value of approximately $30.6 million.The registration statement relating to the rights offering was declared effective by the United States Securities and Exchange Commission on February 10, 2010, and the Company distributed to each holder of record of the Company’s common stock as of close of business on February 8, 2010, at no charge, one (1) non-transferable subscription right for every one and three-quarters (1.75) shares of common stock held by such holder under the basic subscription privilege.Each whole subscription right entitled its holder to purchase one share of PGT’s common stock at the subscription price of $1.50 per share.The rights offering also contained an over-subscription privilege that permitted all basic subscribers to purchase additional shares of the Company’s common stock up to an amount equal to the amount available to each such holder under the basic subscription privilege.Shares issued to each participant in the over-subscription were determined by calculating each subscriber’s percentage of the total shares over-subscribed, multiplied by the number of shares available in the over-subscription privilege.The rights offering expired on March 12, 2010. The rights offering was 90.0% subscribed resulting in the Company distributing 18,336,368 shares of its common stock, including 15,210,184 shares under the basic subscription privilege and 3,126,184 under the over-subscription privilege, representing a 74.6% basic subscription participation rate.There were requests for 3,126,184 shares under the over-subscription privilege representing an allocation rate of 100% to each over-subscriber.Of the 18,336,368 shares issued, 13,333,332 shares were issued to JLL Partners Fund IV (“JLL”) the Company’s majority shareholder, including 10,719,389 shares issued under the basic subscription privilege and 2,613,943 shares issued under the over-subscription privilege.Prior to the rights offering, JLL held 18,758,934 shares, or 52.6%, of the Company’s outstanding common stock.With the completion of the rights offering, the Company had 54,005,439 total shares of common stock outstanding, of which JLL holds 59.4%. Net proceeds of $27.5 million from the rights offering were used to repay a portion of the outstanding indebtedness under our amended credit agreement in the amount of $15.0 million, and for general corporate purposes in the amount of $12.5 million. NOTE 7.NET LOSS PER COMMON SHARE Basic earnings per share (“EPS”) is computed using the weighted average number of common shares outstanding during the period. Diluted EPS is computed using the weighted average number of common shares outstanding during the period, plus the dilutive effect of common stock equivalents. Due to the net losses in all periods presented herein, the dilutive effect of stock-based compensation plans is anti-dilutive.There were 6,650,178 and 1,053,431 shares of common stock for the first quarter of 2011 and 2010, respectively, relating to stock option agreements excluded from the computation of diluted EPS in each period as their effect would have been anti-dilutive. -8- Table of Contents The table below presents the calculation of EPS and a reconciliation of weighted average common shares used in the calculation of basic and diluted EPS for our Company: Three Months Ended April 2, April 3, (in thousands, except per share amounts) Net loss $ ) $ ) Weighted-average common shares - Basic Add:Dilutive effect of stock compensation plans - - Weighted-average common shares - Diluted Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) NOTE 8.INTANGIBLE ASSETS Intangible assets are as follows: Original April 2, January 1, Useful Life (in years) (in thousands) Intangible assets: Trademarks $ $ indefinite Customer relationships 10 Less:Accumulated amortization ) ) Subtotal Hurricane intellectual assets 3 Less:Accumulated amortization ) ) Subtotal Intangible assets, net $ $ Indefinite Lived Intangible Assets The impairment evaluation of the carrying amount of intangible assets with indefinite lives is conducted annually, or more frequently, if events or changes in circumstances indicate that an asset might be impaired. The evaluation is performed by comparing the carrying amounts of these assets to their estimated fair values. If the estimated fair value is less than the carrying amount of the intangible assets, then an impairment charge is recorded to reduce the asset to its estimated fair value. The estimated fair value is determined using the relief from royalty method that is based upon the discounted projected cost savings (value) attributable to ownership of our trademarks, our only indefinite lived intangible assets. In estimating fair value, the method we use requires us to make assumptions, the most material of which are net sales projections attributable to products sold with these trademarks, the anticipated royalty rate we would pay if the trademarks were not owned (as a percent of net sales), and a weighted average discount rate.These assumptions are subject to change based on changes in the markets in which these products are sold, which impact our projections of future net sales and the assumed royalty rate.Factors affecting the weighted average discount rate include assumed debt to equity ratios, risk-free interest rates and equity returns, each for market participants in our industry. -9- Table of Contents No impairment test was conducted as of April 2, 2011.Our year-end test of trademarks, performed as of January 1, 2011, utilized a weighted average royalty rate of 4.0% and a discount rate of 16.8%.Projected net sales used in the analysis were based on historical experience and a continuance of the recent decline in sales in the near future, followed by modest growth beginning in 2013.As of January 1, 2011, the estimated fair value of the trademarks exceeded book value by approximately 15%, or $6.6 million.We believe our projected sales are reasonable based on available information regarding our industry.We also believe the royalty rate is appropriate and could improve over time based on market trends and information, including that which is set forth above.The weighted average discount rate was based on current financial market trends and will remain dependent on such trends in the future.Absent offsetting changes in other factors, a 1% increase in the discount rate would decrease the estimated fair value of our trademarks by approximately $3.6 million but would not result in an impairment. Amortizable Intangible Assets We perform an impairment test on our amortizable intangible assets anytime that impairment indicators exist.Such assets includeour customer relationships asset and the intellectual property assets acquired upon exercise of the option to purchase the Hurricane Window and Door Technology assets in December 2010.We will continue to monitor and evaluate potential impairment indicators, including further decline inthe housing market, which could result in impairment. NOTE 9.LONG-TERM DEBT On February14, 2006, we entered into a second amended and restated $235million senior secured credit facility and a $115million second lien term loan due August14, 2012, with a syndicate of banks. The senior secured credit facility was composed of a $25million revolving credit facility, having been reduced from $30 million as a result of the third amendment discussed below, and initially, a $205million first lien term loan.The second lien term loan was fully repaid with proceeds from our IPO in 2006. The outstanding balance of the first lien term loan on April 2, 2011 was $50.0 million.During 2010, we prepaid $18.0million of long-term debt with cash generated from operations and from the net proceeds of the rights offering which totaled $27.3 million. During the quarter ending April 2, 2011, our revolving credit facility was reduced to $20 million due to $5 million of the facility not being extended past its original maturity date.As of April 1, 2011, there was $17.3million available under our $20 million revolving credit facility. On December 24, 2009, we announced that we entered into a third amendment to the credit agreement.The amendment, among other things, provided a leverage covenant holiday for 2010, increased the maximum leverage amount for the first quarter of 2011 to 6.25 times (then dropping 0.25X per quarter starting the second quarter until the end of the term), extended the due date on the revolver loan until the end of 2011, increased the applicable rate on any outstanding revolver loan by 25 basis points, and set a base rate floor of 4.25%.The effectiveness of the amendment was conditioned, among other things, on the repayment of at least $17 million of the term loan under the credit agreement no later than March 31, 2010, of which no more than $2 million was permitted to come from cash on hand.In December 2009, the Company used cash generated from operations to prepay $2 million of outstanding borrowings under the credit agreement.Using proceeds from the 2010 rights offering, the Company made an additional prepayment of $15.0 million on March 17, 2010, bringing total prepayments of debt at that time to $17.0 million.Fees paid to the administrative agent and lenders totaled $1.0 million.Such fees are being amortized using the effective interest method over the remaining term of the credit agreement.Having made the total required prepayment and having satisfied all other conditions to bring the amendment into effect, the amendment became effective on March 17, 2010. Under the third amendment, the first lien term loan bears interest at a rate equal to an adjusted LIBOR rate plus a margin ranging from 3.5% per annum to 5% per annum or a base rate plus a margin ranging from 2.5% per annum to 4.0% per annum, at our option, which is equivalent to the rates in the second amendment.The margin in either case is dependent on our leverage ratio.The loans under the revolving credit facility bear interest at a rate equal to an adjusted LIBOR rate plus a margin depending on our leverage ratio ranging from 3.00% per annum to 5.00% per annum or a base rate plus a margin ranging from 2.00% per annum to 4.00% per annum, at our option.The amendment established a floor of 4.25% for base rate loans, and continued the 3.25% floor for adjusted LIBOR established in the previous amendment. The first lien term loan is secured by a perfected first priority pledge of all of the equity interests of our subsidiary and perfected first priority security interests in and mortgages on substantially all of our tangible and intangible assets subject to such exceptions as are agreed. The senior secured credit facility contains a number of covenants that, among other things, restrict our ability and the ability of our subsidiary to (i)dispose of assets; (ii)change our business; (iii)engage in mergers or consolidations; (iv)make certain acquisitions; (v)pay dividends; (vi)incur indebtedness or guarantee obligations and issue preferred and other disqualified stock; (vii)make investments -10- Table of Contents and loans; (viii)incur liens; (ix)engage in certain transactions with affiliates; (x)enter into sale and leaseback transactions; (xi)issue stock or stock options under certain conditions; (xii)amend or prepay subordinated indebtedness and loans under the second lien secured credit facility; (xiii)modify or waive material documents; or (xiv)change our fiscal year. In addition, under the senior secured credit facility, we are required to comply with specified financial ratios and tests, modified by the third amendment discussed above, including a minimum interest coverage ratio, a maximum leverage ratio, and maximum capital expenditures.On an annual basis, our Company is required to compute excess cash flow, as defined in our credit and security agreement with the bank. In periods where there is excess cash flow, our Company is required to make prepayments in an aggregate principal amount determined through reference to a grid based on the leverage ratio. No such prepayments were required for the year ended January 1, 2011. Contractual future maturities of long-term debt and capital leases as of April 2, 2011 are as follows (in thousands): Remainder of 2011 $ Total $ NOTE 10.COMPREHENSIVE LOSS AND ACCUMULATED OTHER COMPREHENSIVE LOSS The following table shows the components of comprehensive loss for the three months ended April 2, 2011 and April 3, 2010: Three Months Ended April 2, April 3, (in thousands) Net loss $ ) $ ) Other comprehensive income (loss), net of taxes: Change related to forward contracts for aluminum, net of tax expense of $0 and $0 for the three month periods ended April 2, 2011 and April 3, 2010, respectively ) Total comprehensive loss $ ) $ ) -11- Table of Contents The following table shows the components of accumulated other comprehensive loss for the three month periods ended April 2, 2011 and April 3, 2010: Aluminum Forward Valuation (in thousands) Contracts Allowance Total Balance at January 1, 2011 $ ) $ $ ) Changes in fair value - Reclassification to earnings ) - ) Tax effect ) 48 - Balance at April 2, 2011 $ ) $ $ ) Aluminum Forward Valuation (in thousands) Contracts Allowance Total Balance at January 2, 2010 $ ) $ $ ) Changes in fair value 68 - 68 Reclassification to earnings ) - ) Tax effect 5 (5 ) - Balance at April 3, 2010 $ ) $ $ ) NOTE 11.COMMITMENTS AND CONTINGENCIES Litigation Our Company is a party to various legal proceedings in the ordinary course of business. Although the ultimate disposition of those proceedings cannot be predicted with certainty, management believes the outcome of any claim that is pending or threatened, either individually or in the aggregate, will not have a materially adverse effect on our operations, financial position or cash flows. NOTE 12.FINANCIAL INSTRUMENTS AND DERIVATIVE FINANCIAL INSTRUMENTS Financial Instruments Our financial instruments, not including derivative financial instruments discussed below, include cash, accounts receivable, accounts payable and capital leases whose carrying amounts approximate their fair values due to their short-term nature.Our financial instruments also include long-term debt.Based on bid prices for our debt, the fair value of our long-term debt was approximately $49.1 million at April 2, 2011 and $48 million at January 1, 2011. Derivative Financial Instruments We enter into aluminum forward contracts to hedge the fluctuations in the purchase price of aluminum extrusion we use in production. Our contracts are designated as cash flow hedges since they are highly effective in offsetting changes in the cash flows attributable to forecasted purchases of aluminum. Guidance under the Financial Instruments topic of the Codification requires us to record our hedge contracts at fair value and consider our credit risk for contracts in a liability position, and our counter-party’s credit risk for contracts in an asset position, in determining fair value.We assess our counter-party’s risk of non-performance when measuring the fair value of financial instruments in an asset position by evaluating their financial position, including cash on hand, as well as their credit ratings.We assess our risk of non-performance when measuring the fair value of our financial instruments in a liability position by evaluating our credit ratings, our current liquidity including cash on hand and availability under our revolving credit facility as compared to the maturities of the financial liabilities.In addition, we entered into a master netting arrangement (MNA) with our commodities broker that provides for, among other things, the close-out netting of exchange-traded transactions in the event of the insolvency of either party to the MNA. -12- Table of Contents Should the price of aluminum fall to a level which causes us to switch to a liability position for open aluminum contracts we would be required to fund daily margin calls to cover the excess. At April 2, 2011, the fair value of our aluminum forward contracts was in an asset position of $919 thousand including $450 thousand of cash on deposit with our commodity broker.We had 21 outstanding forward contracts for the purchase of 3.4 million pounds of aluminum at an average price of $1.05 per pound with maturity dates of between less than one month and 8 months through December 2011.We assessed the risk of non-performance of the counter-party to these contracts and recorded an immaterial adjustment to fair value as of April 2, 2011.Should we have any margin calls in the future, we will net cash collateral from payments of margin calls on deposit with our commodities broker against the liability position of open contracts for the purchase of aluminum on a first-in, first-out basis.For statement of cash flows presentation, we present net cash receipts from and payments to the margin account as investing activities. As of April 2, 2011, we had entered into six zero cost collars with a ceiling of $2,700 per metric ton and a concurrent floor at $2,295 per metric ton that hedge 13% of our 2011 anticipated needs. Should prices fall within the range upon settlement, there is no cost to the collars.If aluminum is above $2,700 per metric ton we would be able to purchase at $2,700 per ton.If aluminum is below $2,295 per metric ton we would be required to purchase at $2,295 per metric ton.As of April 2, 2011, aluminum is priced between our ceiling and floor and the net fair value was insignificant. The fair value of our aluminum hedges is classified in the accompanying consolidated balance sheets as follows (in thousands): April 2, January 1, Derivatives in a net asset position Balance Sheet Location Hedging instruments: Aluminum forward contracts Other Current Assets $ $ Cash on deposit related to payments of margin calls Other Current Assets Total hedging instruments $ $ Aluminum forward contracts identical to those held by us trade on the London Metal Exchange (“LME”).The LME provides a transparent forum and is the world's largest center for the trading of futures contracts for non-ferrous metals.The prices are used by the metals industry worldwide as the basis for contracts for the movement of physical material throughout the production cycle.Based on this high degree of volume and liquidity in the LME, the valuation price at any measurement date for contracts with identical terms as to prompt date, trade date and trade price as those we hold at any time we believe represents a contract's exit price to be used for purposes of determining fair value.We categorize these aluminum forward contracts as being valued using Level 2 inputs as follows: -13- Table of Contents Fair Value Measurements at Reporting Date of Net Asset Using: Quoted Prices in Significant Other Significant April 2, Active Markets Observable Inputs Unobservable Inputs Description (Level 1) (Level 2) (Level 3) (in thousands) Aluminum forward contracts $ $
